Title: From Alexander Hamilton to David Strong, 22 May 1799
From: Hamilton, Alexander
To: Strong, David


Sir
New York May 22. 1799

The Secretary of War has sent me your letter of the 22d. of March with the copy of a speech lately delivered by certain Indians.
The pretension which they urge and the manner of urging it are alike to be discountenanced. It will be well to keep a watchful eye upon the affair and to endeavour to discover their instigators, who if discovered must be reported to Governor St Clair that he may pursue the proper methods to bring them to punishment.
But as they employ a strong style of menace it is proper to be well on your guard. I entertain at present an opinion that the advantages of a Post at Michilimacnac do not compensate for the disadvantages. It does not appear to me that a Post there will materially awe the Indians, and it is quite out of the reach of support. The troops there, if added to the garrison of Detroit, would render it more respectable, give greater security, and be in a better relative position for events which may arise: While both trouble and expence would be saved by the change of place.
Yet I have been unwilling to direct any material alteration in the disposition of the troops as made by General Wilkinson, till after a conference with that Officer, who has been directed to repair to the seat of Government with a view to a general arrangement of the affairs of the Western army.
But notwithstanding this desire of delay on my part, if appearances of hostility from any of the Indians shall appear to you to require a reinforcement of your post, you are at liberty to do it from the detachment at Michilimacnac. But in this matter I rely on your firmness and prudence that you will not take the step unnecessarily. It will however be satisfactory to me to know your ideas of the usefulness of the Post of Michilimacnac—& of the number of troops, if any, which you may deem indispensable to be stationed there.
You will before this gets to hand have received a letter from me desiring you to forbear till further order the exercise of Martial law over the Inhabitants of Detroit. I have since reflected maturely on the subject, and so strong are my doubts of the authority to exercise Martial law in a similar case, in time of peace, that, I am obliged to confirm the suspension. I am aware of the inconveniences which it may occasion to the order of your post and the discipline of your men. But these inconveniences must be submitted to, rather than involve a contest with the civil power on a ground which may not be maintainable. You must only increase your vigilance and strictness towards your troops—and you will judge how far they can consistently with the general object for which they are stationed be kept within the Fort, where you can of course maintain martial law in exclusion of intruders.
Perhaps the feint of thus confining your men may, by alarming the inhabitants for their safety, lead to some arrangement which will bring the Magistracy to aid you in a reasonable plan of police. Sometimes that may be effected by address which cannot be accomplished by measures of direct authority. You will judge how you can go with propriety in improving this hint.
I observe with regret the unpleasant spirit which seems to have been displayed by the Court. According to your statement, I do not perceive that you were not intirely regular in placing your sentinel where you did for the purpose you mention. But still, Sir, I recommend every effort to bring about an amicable concert with the Civil authority. Collision with it can produce no good and must be attended with much evil. I advise you to open a correspondence with Governor St Clair, to state to him calmly and frankly your difficulties & to request his influence and cooperation in obviating them in some mode which will not infringe civil rights.
You are already informed that Governor St Clair is ex officio Superintendant of Indians Affairs. Nothing is more essential than that all shall act within their proper spheres. The political concerns of the UStates with regard to the Indians are committed to the management of the Superintendants and their deputies. The miliary officers are in this respect only to be auxiliary in the cases in which their agency is indispensable, and it is desireable that they avoid interfering except when their assistance is requested by the Superintendent or his representative or in conformity with some previous concert. In other cases, and especially in all matters relating to their national affairs or grievances, it is the duty of the Military Officers to refer the Indians to the Superintendant or his nearest Deputy. The contrary practice has many disadvantages & among others it is represented that it has a tendency to invite a frequent resort of the Indians to the several posts and to occasion great and unnecessary expenditures of provisions. But the chief objection is that it interferes with a regular system of conduct in the management of Indians Affairs.
The Secretary of War has particularly noticed the subject to me. And I request that this view of the matter may strictly govern.
With great consideration I am Sir   Yr. Obed serv
A H
Col Strong
